Citation Nr: 0507088	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-09 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder secondary to the service-connected residuals of 
right knee injury, postoperative.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a left thumb injury at the North Little Rock VA Canteen 
Service in November 1999 in the course of participation in a 
compensated work training (CWT) program.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The veteran had active service from July 1979 to June 1986.  
This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 RO rating decision which denied 
service connection for a major depressive disorder secondary 
to the service-connected right knee injury and denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right thumb injury.  


FINDINGS OF FACT

1.  A major depressive disorder was not caused or permanently 
worsened by service-connected residuals of a right knee 
injury. 

2.  While the veteran did sustain a left thumb injury in 
November 1999 while working at a VA facility as part 
compensated work training (CWT) program, the veteran has no 
chronic or additional disability of the left thumb as the 
result.


CONCLUSIONS OF LAW

1.  A major depressive disorder is not proximately due to or 
the result of a service-connected disability.  38 C.F.R. § 
3.310(a) (2004).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a left thumb injury have not been met.  38 U.S.C.A. § 
1151 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Secondary service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may be found when aggravation of 
a non-service-connected condition is proximately due to or 
the result of a service-connected condition, but in such a 
case the veteran may be compensated only for the degree of 
additional disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Service medical records show no complaints or findings of a 
depressive disorder.

VA treatment records show that in October 1999 a psychiatric 
evaluation showed diagnoses including major depressive 
disorder, recurrent, moderate, without psychotic symptoms.

The record reflects that the veteran had previously claimed 
entitlement to service connection for depression in September 
1999.  By October 1999 rating decision, the RO denied service 
connection for a major depressive disorder as secondary to 
the service-connected residuals of right knee injury, 
postoperative.

By letter dated in October 2001 the RO advised the veteran 
that the Veterans Claims Assistance Act of 2000 (VCAA) had 
been signed into law and required VA to review certain claims 
that were previously denied because they were not well 
grounded.  The RO further advised the veteran that his prior 
claim for a depressive disorder due to right knee injury was 
denied as not well grounded and that this claim was going to 
be reviewed again.  The veteran was provided the opportunity 
to submit additional evidence or notify the RO of any 
additional evidence to support this claim.  The veteran did 
not provide any additional information in response.

By October 2002 rating decision the RO in pertinent part 
denied service connection for a major depressive disorder 
secondary to residuals of a right knee injury.  

Although the veteran has been diagnosed with a major 
depressive disorder in October 1999, the Board notes that 
there has been no competent medical evidence linking this 
major depressive disorder to the veteran's service-connected 
residuals of right knee injury.  Thus, service connection for 
a major depressive disorder on a secondary basis is not 
warranted.  38 C.F.R. § 3.310.  Although the veteran claims 
his depression is linked to his right knee problems, the 
veteran is a layperson and is not competent to provide a 
medical opinion on this matter.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The preponderance of the evidence is against the claim for 
service connection for a major depressive disorder as 
secondary to a service-connected disability.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

The Board also notes that on February 2004 VA examination the 
veteran's only psychiatric diagnosis was post-traumatic 
stress disorder (PTSD).  By April 2004 rating decision the RO 
granted service connection for PTSD and assigned a 30 percent 
rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  
As a practical matter, the grant of service connection for 
PTSD essentially rendered the claim for secondary service 
connection for a major depressive disorder moot.  This is so 
because, pursuant to 38 C.F.R. § 4.130, mental disorders are 
to be rated according to a general rating formula for mental 
disorders.  In addition, when it is not possible to separate 
the effects of the service-connected and non-service 
connected conditions, 38 C.F.R. § 3.102 would require 
application of reasonable doubt so as to attribute such signs 
and symptoms to the service-connected condition.  Mittleider 
v. West, 11 Vet. App. 181, 182 (1998).  Thus, even if service 
connection were granted for a major depressive disorder, the 
Board notes the veteran would not be entitled to a separate 
disability rating for a major depressive disorder or separate 
compensation for a major depressive disorder.   

Compensation under 38 U.S.C.A. § 1151

The veteran claims compensation under 38 U.S.C.A. § 1151 for 
additional disability of the left thumb, which he alleges is 
due to an incident where he sliced off the left thumb tip 
while working in a VA compensated work therapy (CWT) program 
at the North Little Rock VA Canteen Service.  He claims that 
in November 1999 he was in the canteen slicing turkey breast 
for the pre-Thanksgiving dinner and the slicer jammed up so 
he turned it off to remove the meat, but then the machine 
started up again and he felt a sting and noticed the tip of 
his thumb was missing.

The record reflects that the RO mistakenly denied entitlement 
to compensation under 38 U.S.C.A. § 1151 for a right thumb 
injury, but it is clear from the RO's analysis in the October 
2002 rating decision and the March 2003 statement of the case 
that the left thumb is the one at issue in this case.

The veteran's claim for compensation under 38 U.S.C.A. § 1151 
was filed after the current version of the law on this 
benefit came into effect, and thus the claim is governed by 
the current version of the law.  VAOPGCPREC 40-97.

More specifically, the current version of the law provides, 
in pertinent part, that compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if the additional disability were service 
connected.  A disability is considered a qualifying 
additional disability under the law if it is not the result 
of the veteran's own willful misconduct and the disability 
was caused by participation in a program (known as 
"compensated work therapy program") under 38 U.S.C.A. 
§ 1718 (therapeutic and rehabilitative activities).  38 
U.S.C.A. § 1151.

VA medical records show that the veteran was involved in a VA 
vocational rehabilitation program at the North Little Rock VA 
Medical Center.  In August 1999 the veteran started the CWT 
(compensated work therapy) program with the North Little Rock 
VA Canteen Service.  On November 18, 1999 the veteran was 
seen in the emergency room reporting he had sliced the tip of 
his left thumb off while slicing turkey.  Examination showed 
that the distal lateral end of the left thumb was sliced off 
diagonally with part of the nail having been lost.  The left 
thumb was neurovascularly intact.  The next day the veteran 
was seen for hand therapy.  Examination showed no erythema or 
edema on the wound periphery and range of motion of the left 
thumb was within normal limits.  He was to soak the area and 
redress the wound over the weekend and return on Monday.  
There are no subsequent VA treatment records pertaining to 
his left thumb.

On VA examination in October 2002 the veteran reported he cut 
the left thumb with a laceration just underneath the edge of 
the thumbnail and recalled it happened with a meal slicer but 
did not recall when.  He reported that the area was tender.  
Examination showed no loss of soft tissue and no scar was 
identified.  The examiner did not elicit any tenderness and 
saw no abnormality.  The examiner opined that there was no 
disability to the left thumb.

The initial requirement when seeking compensation under 
38 U.S.C.A. § 1151 is that there be a qualifying additional 
disability.  A review of the record shows that there is no 
competent medical evidence showing that the veteran has a 
left thumb disability.  Although the veteran has claimed he 
has such disability, the veteran is a layperson and is not 
competent to provide a medical opinion on this matter.  
Espiritu, supra.  The Board acknowledges the veteran's 
subjective complaints of left thumb symptoms; there is no 
objective evidence, however, of any left thumb disability.  
Moreover, his subjective complaints have not been medically 
linked to the November 1999 incident in which he reportedly 
sliced his left thumb.  The weight of the credible evidence 
demonstrates that the veteran has no additional disability of 
the left thumb.  The criteria for compensation under 38 
U.S.C.A. § 1151 are not met as to this claimed condition.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into the law the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  The VCAA imposes additional obligations on VA in 
terms of its duty to notify and assist claimants.

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Court also held that VA must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Id.  This "fourth element" comes 
from the language of 38 C.F.R. § 3.159(b)(1).

In the present case, the Board finds that the VCAA notice 
requirements have been satisfied with respect to the 
veteran's claim.  With regard to element (1), above, the 
Board notes that the RO sent the veteran VCAA notice letters 
in October 2001 and April 2004, informing him, among other 
things, exactly what was needed evidentiary-wise in order to 
establish entitlement to service connection and to establish 
entitlement to compensation under 38 U.S.C.A. § 1151.  With 
regard to elements (2) and (3), the Board notes that the RO's 
October 2001 and April 2004 letters notified the veteran of 
his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letter explained that VA would obtain relevant records 
from any Federal agency (to include the military, VA, and the 
Social Security Administration), and that it would also make 
reasonable efforts to help him obtain other evidence (such as 
medical records, employment records, or records from other 
Federal agencies), but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.  He was also informed that VA would 
assist him by providing a medical examination or getting a 
medical opinion if it was necessary to make a decision on his 
claim.  

Finally, with respect to element (4), the Board notes that it 
does not appear from the record that the veteran has 
explicitly been asked to provide "any evidence in [his] 
possession that pertains to" his claim.  As a practical 
matter, however, he has been amply notified of the need to 
provide such evidence.  The RO's October 2001 and April 2004 
letters, for instance, informed him of the evidence that was 
needed to substantiate his claim and asked him to let VA know 
about any evidence or information that he thought would 
support his claim.  Further, the RO issued him a statement of 
the case in March 2003 that contained the complete text of 
38 C.F.R. § 3.159(b)(1).  Given this correspondence, it seems 
untenable that the veteran would have refrained from 
submitting any other relevant evidence he might have had.  
Accordingly, the Board is satisfied that the veteran has been 
adequately informed of the need to submit relevant evidence 
in his possession.  See also VAOPGCPREC 1-2004, 69 Fed. Reg. 
25,174 (May 5, 2004) (holding that the Court's statement in 
Pelegrini, to the effect that 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) require VA to include this fourth 
element as part of its VCAA notice, is obiter dictum and not 
binding on VA).

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2003).

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.

With regard to records, the Board notes that VA has obtained 
all of the relevant identified by the veteran that pertain to 
his disabilities.  With regard to a VA examination, the Board 
notes that the veteran underwent a VA examination related to 
his claim for compensation under 38 U.S.C.A. § 1151.  With 
regard to the service connection claim, the veteran did not 
undergo a VA examination specifically for that claim, 
however, the Board finds that a VA examination is not 
warranted and is not necessary to make a decision on that 
claim.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide 
a medical examination or obtain a medical opinion based upon 
a review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination is 
necessary if the evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
contains (1) competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  The Board 
notes, however, that there is no evidence, other than the 
veteran's contentions, to show that a major depressive 
disorder was related to his service-connected residuals of 
right knee injury.  The veteran has merely stated that his 
major depressive disorder is caused by his knee problems; 
this alone is not sufficient for a medical examination to be 
obtained.  Thus, here is no basis for obtaining a VA 
examination.  The Board therefore finds that the duty to 
assist has been fulfilled with respect to the veteran's 
claims.  


ORDER

Service connection for major depressive disorder as secondary 
to the service-connected residuals of right knee injury is 
denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left thumb injury is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


